In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-270 CR

 ______________________

 
DAVID ALLEN SUMRALL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 128th District Court
Orange County, Texas

Trial Cause No. A-060478-R




MEMORANDUM OPINION

 David Allen Sumrall was convicted and sentenced on an indictment for evading arrest
or detention.  Sumrall filed a notice of appeal on May 23, 2007.  The trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The
certification, which is personally signed by the appellant, also certified that appellant waived
his right to appeal.  The trial court's certification has been provided to the Court of Appeals
by the district clerk.
	On May 31, 2007, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	

  
								  DAVID GAULTNEY
									Justice

Opinion Delivered August 1, 2007
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.